DETAILED ACTION 
The amendment submitted on February 9, 2021 has been entered.  Claims 3-5, 7, 10-20, 25, and 27-28 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Applicant’s discussion (see applicant’s Remarks, submitted February 9, 2021, at pp. 5-6) of the status of the corresponding European application is acknowledged.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on February 9, 2021 has been entered.  
Priority Application 
Applicant’s claim for foreign priority based on an application number 1314127.0 filed in the United Kingdom on August 7, 2013 is acknowledged.  A certified copy of this priority applica-tion has not been made of record as required by 37 CFR 1.55.  
Election/Restriction 
Applicant's election with traverse of Group II, drawn to a method of reducing glycogen or protein breakdown, in the reply filed on March 18, 2016 is acknowledged.  As stated in the action mailed on April 14, 2016, Group III, drawn to a method of reducing muscle breakdown or retard-ing muscle wasting, was rejoined with Group II.  All of the pending claims correspond to the elected invention, with claims drawn to the nonelected invention having been cancelled.  The requirement for a species election is hereby withdrawn, so applicant’s election thereof is moot.  
Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b) and 112(d):  
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  
Claims 10-12 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention or, in the alternative, under § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend.  
These claims do not give “meaning and purpose to the manipulative steps” otherwise recited in the claims; instead, they recite a mechanism of action whereby the claimed method apparently operates.  Applicant is reminded, however, that a clause “in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2111.04(I).  It appears that by performing the method as recited in claims 14-15, one necessarily always accomplishes the objectives recited in claims 10-12 and 16, in which case these dependent claims do not narrow the scope of the independent claims and are therefore improper under § 112(d).  On the other hand, if it is applicant’s intention that claims 10-12 and 16 require 
The purpose of conducting a search of the prior art, the examiner presumes that these claims merely recite a mechanism of action or an intended result of the processes steps recited in the independent claims.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 3-5, 7, 10-20, 25, and 27-28, as amended, remain rejected under 35 U.S.C. 103 as being unpatentable over by Clarke (WO 2011/101171 A1) in view of Coso (PLoS One 7(8):e43280 (2012)). 
Clarke (cited in the prior action) discloses a method of “treatment or alleviation of fatigue [and] treatment of muscle impairment” (p. 12, ll. 2-4) by administering d-β-hydroxybutyrate-(R)-1,3-butanediol monoester (p. 6, l. 21; see also, Examples 1-7 at pp. 14-20), which is within the 1  These “ketone bodies can lead to various clinical benefits, including an enhancement of physical … performance” (p. 1, ll. 11-12).  One “may consume a dose of the composition prior to anticipated fatigue … so as to ‘prime’ the blood with ketone to mitigate the advent of fatigue” (p. 3, ll. 25-28).  Clarke also discloses that the level of blood ketone bodies, i.e., hydroxybutyrate and acetoacetate, is “preferably at least 1mM” (p. 3, ll. 6-7), addition of water to the composition (see Example 1 at pp. 14-15), and the incorporation of medium-chain triglycerides (MCT), such as “tri-C6:0 MCT or a tri-C8:0 MCT” (p. 7, ll. 31-35), which meets the limitations of claims 13 and 17-19.  
The difference between the prior art and the claims at issue is that Clarke does not specifically disclose administering the d-β-hydroxybutyrate-(R)-1,3-butanediol to an exercising person.  
Coso (cited in the prior action), however, discloses that “the triathlon is one of the most fatiguing activities” and “muscle performance is diminished after a triathlon race” (p. 1, left col.).  It is implicit that these triathletes discussed in Coso are “healthy” as required by instant claim 14.  “Strategies to lessen muscle fatigue during triathlon should comprise a reduction in muscle damage” (p. 6, last para.).  
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date2 to administer the composition of Clarke to athletes during a triathlon, i.e., exercise, as taught by Coso and thereby arrive at subject matter within the scope of the instant claims.  One would have been motivated to do so because the compositions of Clarke comprise ketone bodies and are used to treat muscle impairment, i.e. damage, and fatigue, and Coso teaches that muscle breakdown is one of the most relevant sources of muscle fatigue during a triathlon and that strategies to lessen muscle fatigue during triathlon events should comprise a reduction in muscle damage.  One would have had a reasonable expectation of success because “the triathlon R)-1,3-butanediol on fatigue and muscle impairment (Clarke), it would have been apparent to take advantage of these prop-erties in persons who are exercising (Coso).  
It appears that the present application represents applicant’s discovery of a mechanism of action whereby the method outlined above operates.  The discovery, however, of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer.  The claiming of a new use, new function, or unknown property that is inherently present in the prior art, although not necessarily disclosed therein, does make the instant claims patentable.  See MPEP 2112.  One of skill in the art would have viewed it as being prima facie obvious to administer the composi-tions of Clarke in conjunction with a person who is exercising as taught by Coso based upon the teachings of the references as outlined above.  The cited references teach or suggest the desira-bility of administering d-β-hydroxybutyrate-(R)-1,3-butanediol to a person who exercises, so the mechanism of action recited in the claims would necessarily follow.  In actual practice, the method is performed by administering a particular compound to a particular person; in fact, one need not even necessarily be aware of or understand this mechanism in order to practice the invention as claimed.  It is for this reason that the preambles of the independent claims have not been accorded patentable weight.  See MPEP 2111.02.  
R)-1,3-butanediol to a person who exercises, namely, a triathlete.  The fact that applicant has apparently identified certain advantages of such a meth does not make the instant claims patentable.  
The examiner recognizes and appreciates the scientific merit of applicant’s explanation of the physiology underlying the treatment outlined in the rejection above, but the mere observa-tion of a natural phenomenon, in this case, the effect of d-β-hydroxybutyrate-(R)-1,3-butanediol on amino acid and glycogen metabolism, in a person who exercises does not advance the useful arts.  The examiner understands that applicant has arrived at the claimed subject matter based upon an understanding of biological processes that are not necessarily disclosed in the prior art, but it is the examiner’s position that one nevertheless would have arrived at a method of admin-istering d-β-hydroxybutyrate-(R)-1,3-butanediol to a person who exercises based upon the infor-mation found in Clarke and Coso.  See MPEP 2144(IV) (“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve 
Applicant’s arguments (submitted February 2, 2021) and the inventor’s Declaration (submitted June 12, 2018) have been fully considered but are not persuasive, and the rejection is maintained notwithstanding the amendment.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell,3 whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 With respect to claims 20 and 27, “(R)-3-hydroxybutyl-(R)-3-hydroxybutyrate” is identical to “d-β-hydroxybutyr-ate-(R)-1,3-butanediol monoester.”  They are synonyms for the very same compound (Reg. No. 1208313-97-6).  
        2 August 7, 2014 (not August 7, 2013) because a certified copy of the priority application has not been submitted to the Office, although it does not have any impact on the citability of either Clarke or Coso.  
        3 formerly “Theodore R. West”